Order entered February 21, 2014




                                          In The
                               Court of Appeals
                        Fifth District of Texas at Dallas
                                   No. 05-13-01027-CR

                          ANGELA KAY TAYLOR, Appellant

                                            V.

                           THE STATE OF TEXAS, Appellee

                     On Appeal from the 204th Judicial District Court
                                  Dallas County, Texas
                          Trial Court Cause No. F13-55645-Q

                                        ORDER
        The Court GRANTS appellant’s February 20, 2014 motion to extend time to file her

brief. We ORDER the appellant’s brief received on February 20, 2014 filed as of the date of

this order.


                                                   /s/   LANA MYERS
                                                         JUSTICE